Citation Nr: 1035611	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a fracture 
of the right ankle.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from April 1968 to January 1970.  
His military occupational specialty was a light vehicle driver 
and his military decorations include an award as a Marksman of M-
14 and M-16 rifles.  

This matter come before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

The Veteran was scheduled to appear before a Veterans Law Judge 
in May 2009 for a Travel Board Hearing; however, he failed to 
report at his assigned time.  As good cause has not been shown 
for his absence, his request for a hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d). 

The case was remanded in August 2009 additional development.  The 
case has now been returned to the Board.  

The issue of service connection for residuals of a fracture of 
the right ankle is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action on his part is required.


FINDINGS OF FACT

1.  Audiometric testing at service entrance revealed normal 
hearing acuity in the left ear and a hearing loss in the right 
ear.  

2.  Audiometric testing at service discharge revealed normal 
hearing acuity in the left ear and the hearing loss in the right 
ear was no worse than at service entrance.  

3.  The pre-existing hearing loss in the right ear did not 
undergo a permanent increase in severity during active service.  

4.  The veteran's hearing loss in the left ear, diagnosed as 
sensorineural hearing loss, was not manifested to a compensable 
degree within one year from the date of separation from service; 
and hearing loss in the left ear, first diagnosed after service 
is unrelated to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  A pre-existing hearing loss in the right ear, having been 
found at service entrance, was not aggravated during active 
service.  38 U.S.C.A. §§ 1111, 1137, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.306(b). 3.385 (2009).  

2.  Hearing loss in the left ear was not incurred in or 
aggravated during active service and service connection may not 
be presumed for hearing loss in the left ear, diagnosed as 
sensorineural hearing loss, as a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended 
to be provided before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in August 2002.  He was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, and 
that he could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

As for the degree of disability assignable and effective dates, 
although notice was provided in a letter dated in March 2002, 
after the initial adjudication, to the extent that the notice did 
not include the degree of disability and the effective date of 
the claim, the notice was defective but an error in failing to 
afford a preadjudication notice (timing-of-notice error) can be 
cured by notification followed by readjudication.  See 
Mayfield v. Nicholson, 499 F.3d at 1323-24; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 122-24 (2004).  

In this case the notification was prior to readjudication in the 
Supplemental Statements of the Case dated in August 2006, 
November 2008, and June 2010.  An SSOC constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal. Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 
(Fed.Cir. 2007) (a SSOC serves as a readjudication decision); see 
also Prickett, 20 Vet. App. at 377-78.  

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  

Voluminous records of the Veteran's claim for Social Security 
Administration (SSA) disability payments are on file.  See Golz 
v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  The 
Veteran declined the opportunity to testify at a personal 
hearing.  

The Veteran's relevant service treatment records are on file.  
Private clinical records and VA treatment records are on file.  
The Veteran has also been afforded VA examinations to determine 
the nature, etiology, and relationship to service of hearing loss 
in each ear. 

The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, 
the VA examination requested in the August 2009 Board remand was 
performed in February 2010 and provided the information requested 
in the remand.  Accordingly, as to the claim for service 
connection for bilateral hearing loss, there has been substantial 
compliance with the August 2009 Board remand.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The Veteran's primary duty was that of a light truck driver but 
for the later part of his active service, his service personnel 
records indicate he had Advanced Infantry Training (AIT) for the 
military occupational specialty (MOS) of 11B, or light weapons 
infantryman. 

On pre-induction examination in March 1968 audiometric testing 
revealed the Veteran's threshold levels, in decibels, at 
specified frequencies were as follows:  

Hertz
500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
tested
40
LEFT
0
0
0
Not 
Tested
20

There is no medical history questionnaire on file associated with 
the pre-induction examination. 

On examination for service discharge in December 1969 audiometric 
testing revealed the Veteran's threshold levels, in decibels, at 
specified frequencies were as follows:  

Hertz
500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
Tested
35
LEFT
0
0
0
Not 
Tested
30

In an adjunct medical history questionnaire the Veteran reported 
having had unspecified ear, nose or throat troubles of some sort.  

A report of a consultation in August 1994 from a private 
physician of the North Hollywood Medical Center reflects that the 
Veteran reported a history of right ear deafness secondary to a 
fall about 20 years ago, when he fell three (3) floors.  

Audiometric testing in July 1997 by the Hearing Care Associates 
of North Hollywood revealed the Veteran's threshold levels, in 
decibels, at specified frequencies were as follows:  

Hertz
500
1000
2000
3000
4000
RIGHT
35
45
75
100
100
LEFT
15
15
20
70
95

Audiometric testing in October 1997 by the Hearing Care 
Associates of North Hollywood revealed the Veteran's threshold 
levels, in decibels, in the right ear (the left ear was not 
tested) at specified frequencies were as follows:  

Hertz
500
1000
2000
3000
4000
RIGHT
35
45
75
100
100
LEFT






A November 1999 statement from an audiologist of the Hearing Care 
Associates of North Hollywood reflects that the Veteran was 
evaluated in October 1999.  The Veteran had used a hearing aid in 
his right ear.  The impression, after audiometric testing (the 
report of which was not submitted), was a mild to profoundly 
sloping sensorineural hearing loss which was worse in the right 
ear. 

A report of a July 2001 MRI of the Veteran's brain reflects that 
he had a history of tinnitus and bilateral hearing loss for three 
years.  

In a comprehensive August 2002 neurosurgical report the examining 
neurosurgeon noted that the Veteran had fall three stories in 
1971 and that the Veteran stated that he had then been in a coma 
for 18 days and required six months of rehabilitation.  A July 
2001 MRI of his brain revealed extensive encephalomalacia 
involving the left temporal lobe and to a lesser extent the left 
frontal lobe, and there was evidence of atrophy.  These findings 
were consistent with trauma, most likely related to the head 
injury 30 years ago.  

Dr. W. S. L. stated in December 2004 that the Veteran had a 
severe bilateral sensorineural hearing loss which was worse in 
the high frequencies.  The physician noted the 40 decibel hearing 
loss at the time of service induction and related the Veteran's 
history of noise exposure on a firing range during service.  
Also, the Veteran reported having no significant postservice 
noise exposure.  A current audiogram was consistent with one done 
in April 2004, showing a sloping sensorineural hearing loss which 
was worse on the right than the left and with worse hearing at 
2000, 4000 and 8000 Hertz.  The physician's impression was that 
the findings were consistent with noise exposure, likely 
occurring during service. 

On VA examination in May 2006 the Veteran's claim file was 
reviewed.  His threshold levels at 4000 Hertz at service entrance 
were 40 in the right ear and 20 in the left and at service 
separation they were 35 on the right and 30 on the left at that 
frequency.  All other thresholds in each ear at pre-induction and 
separation audiometry examinations were considerably better (than 
the aforementioned threshold levels) in each ear.  The service 
records showed no exposure to prolonged excessive noise levels.  
However, on the current examination the Veteran related a history 
of inservice noise exposure from a firing range and engines 
without ear protection.  He reported a progressive bilateral 
hearing loss of about 30 years, which was worse in the right ear 
more recently.  He reported no postservice occupational or 
recreational noise exposure.  He had a history of many ear 
infections, bilaterally, in his childhood and as an adult.  

After audiometric testing and testing of speech discrimination 
ability the diagnosis was a mild to profound mixed hearing loss 
in the right ear and a severe to profound sensorineural hearing 
loss in the left ear.  The examiner's opinion was that it was not 
likely that the hearing loss, bilaterally, was related to noise 
exposure during service because (1) the Veteran had a pre-
existing hearing loss in the right ear, shown on the pre-
induction examination, (2) the hearing threshold levels in each 
ear did not meet the VA criteria for hearing loss at service 
discharge, and (3) the Veteran's tinnitus was reported to have 
begun 5 years following his service separation, so there was no 
nexus between the two.  

The report of VA examination in February 2010 reflects the 
results of various audiometric testing during and after service 
and references to private clinical records which shows that the 
Veteran's claim file was reviewed.  At the examination the 
Veteran reported having been exposed to inservice firing range 
noise during basic and Advanced Infantry Training as well as from 
driving other troops to and from a firing range.  He worked as a 
truck driver and in the property department of a film studio 
after service, without significant noise exposure.  He had never 
worn ear protection.  No recreation noise exposure was reported.  
He had fallen at age 13 and was hospitalized but had no residual 
effects.  After service, had fallen from a second story, landing 
on his right side and was hospitalized at a VA facility for about 
6 months due to a brain injury.  He had had rehabilitation for 
speech problems after the fall.  

A physical examination and audiometric testing were performed.  
The audiometric testing revealed a moderate to profound hearing 
loss in the right ear which appeared to be sensorineural but a 
conductive component could not be ruled out.  There was a mild to 
profound hearing loss in the left ear which also appeared to be 
sensorineural but, again, a conductive component could not be 
ruled out.  

The examiner's opinion was that the pre-induction hearing loss in 
the right ear did not change or progress during the Veteran's 
military service.  A comparison of the pre-induction and 
separation audiograms revealed no significant change in hearing 
thresholds levels for either ear during service.  The right ear 
hearing loss did not increase in severity during service.  There 
was a 10 decibels increase in the hearing threshold in the left 
ear at 4000 Hertz but this was accepted as a "test-retest" 
variability across audiologic examinations on different dates and 
was not considered to be a significant difference when found at a 
single frequency.  Additionally, the resulting threshold levels 
in the left ear did not meet the criteria for VA hearing loss.  
The findings over the years after service showed a progressive 
bilateral hearing loss.  Given the hearing threshold levels at 
service discharge, and the conclusion reached in the 2005 
Institute of Medicine's report that the committee's understanding 
of the mechanism and processes involved in the recovery from 
noise exposure suggests that a delay of many years in the onset 
of noise-induced hearing loss following an earlier noise exposure 
was extremely unlikely, it was opined that the Veteran's current 
hearing threshold levels were not related to noise exposure 
during service.  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Showing a chronic 
disease in service requires sufficient (1) combination of 
manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time.  If not 
established, a showing of continuity of symptoms after service 
discharge is required.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009). 

Certain conditions, such as a sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b) provide that a 
veteran is presumed to be in sound condition at service entrance 
except for defects found on the service entrance examination or 
where clear and unmistakable evidence demonstrates that disease 
or injury existed before service entrance and was not aggravated 
during service.  Wagner v Principi, 370 F3d. 1089, 1096 (Fed. 
Cir. 2004).  

When a preexisting condition is noted at service entrance, the 
presumption of soundness is not applicable and the claim is not 
for direct service incurrence, but for service-connected 
aggravation.  Wagner, Id. at 1096.  

Even in a claim for service connection based on aggravation of a 
preexisting disability, all three elements for service connection 
must be shown.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004); see also Maxson v. West, 12 Vet. App. 453, 460 (1999) 
(noting that presumption of aggravation "applies only to Caluza 
element 2" (incurrence or aggravation during service)), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (reversing Board finding that 
presumption of soundness had been rebutted and remanding to 
determine whether the veteran currently had the same condition 
that led to service discharge).  

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  

The Federal Circuit, in Wagner, Id., also noted that "[o]n the 
other hand, if a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for service connection 
for that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under [38 U.S.C.A.] 
section 1153 arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417."  

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999).  If the 
preponderance of the evidence is against the claim, it is denied 
but if the preponderance of the evidence supports of the claim or 
is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2007).  

Analysis

"Conductive hearing loss is caused by problems in the external 
or middle ear, which often include ear infections or obstructions 
such as earwax.  The Merck Manual § 8 at 781-83 (18th ed.2006) 
(hereinafter "Merck Manual"). [] Unlike conductive hearing 
loss, which results from a problem in the middle or outer ear, 
sensorineural hearing loss results from lesions of the inner ear 
or auditory nerve.  Merck Manual at 781.  In addition, whereas 
conductive hearing loss is often caused by ear infections or 
obstructions, sensorineural hearing loss is often caused by 
acoustic trauma or repeated exposure to loud noise.  Id. at 782-
83."  Boggs v. Peake, 520 F.3d 1330, 1332 - 33 (Fed. Cir. 2008).  

The requirements for service connection for hearing loss, as 
defined in 38 C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service even when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation 
does not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant 
who seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in, or if pre-
existing service aggravated during, service.  The determination 
depends on a review of all the evidence of record including that 
pertinent to service.  Hensley, 5 Vet. App. at 159-60. 

The Veteran's duty during service was such as to lead to the 
expectation of his being in close proximity to noise.  Thus, 
these records provide corroboration to his assertions of noise 
exposure and his exposure to acoustic trauma during service is 
conceded.  

Right Ear

The audiometric test results at service entrance show that 
because of the 40 decibel threshold at 4000 Hertz the Veteran had 
a pre-existing hearing loss in the right ear by VA standards.  
Accordingly, the presumption of soundness is inapplicable and the 
remaining question before the Board is whether the pre-existing 
right ear hearing loss was aggravated during service.   As to 
this, the severity of the hearing loss which is currently shown 
does not, by itself, establish that there was an increase in the 
hearing loss during active service, i.e., inservice aggravation.  

Significantly, the Veteran's hearing acuity at service separation 
was no worse at 4000 Hertz than at service entrance.  In fact, it 
was 5 decibels better.  In other words, comparing the audiometric 
test results at entrance and separation, the Veteran's hearing 
acuity was in the right ear is not shown to have become worse.  
Further, the 2010 VA examiner indicated that a change of only 5 
decibels was not significant.  

While the private physician reported in 2004 that service records 
showed a 40 decibel loss at pre-induction, it is important to 
note that the physician made no mention of the Veteran's having a 
pre-existing hearing loss in the right ear.  Possibly, that 
physician was unaware of VA standards for hearing loss contained 
in 38 C.F.R. § 3.385.  In any event, that physician made no 
comment upon whether the Veteran's pre-existing hearing loss in 
the right ear underwent an increase in severity during active 
service.  This is significant because the 2004 physician's 
opinion does not address the dispositive question of whether the 
pre-existing hearing loss in the right ear became worse during 
service (absent which there can be no finding of aggravation).  

Unlike the opinion of the private audiologist, the 2010 VA 
examiner specifically addressed the question of aggravation and 
found that there was no increase during service in the Veteran's 
pre-existing hearing loss in the right ear.  Thus, the 2010 VA 
medical examiner's opinion is found to be highly probative and of 
greater probative value than the opinion of the private 
physician.  Unfortunately, the 2010 VA medical examiner's opinion 
is negative and does not support the claim. 

The Veteran believes that his current bilateral hearing loss is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, his 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

So, the Board must find that the Veteran's pre-existing hearing 
loss in the right ear did not undergo a permanent increase in 
severity during active service.



Left Ear

The Veteran's hearing acuity was normal at service entrance in 
the left ear but the Board acknowledges that he was exposed to 
acoustic trauma during service in the form of loud noises.  

Here, the Veteran's hearing acuity in the left ear, by VA 
standards, was within normal limits at service discharge.  
However, this does not end the matter.  Rather, the question 
remains whether his current hearing loss in the left ear, which 
is first shown at the time of the 1997 audiometric testing, is 
related to the events and circumstance of his military service. 

The Veteran did have some unspecified complaint relative to his 
ear, nose or throat at service discharge, but he did not 
specifically complained of a hearing loss in the left ear. 

The Veteran's states that he has had decreased hearing in his 
left ear since his active service.  As to this, he is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

After service, no pertinent complaint or evidence of a hearing 
loss in the left ear was documented until 1997.  He has a 
verified inservice history of noise exposure and the current 
diagnosis includes, at least in part, a sensorineural hearing 
loss.  However, as decreased hearing is first documented in 1997, 
the absence of documented complaints from 1970 to 1997 interrupts 
continuity.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period of 
absence of complaints.).

Thus, the Veteran's assertions of a continuity of hearing loss 
since active service are not persuasive.  Indeed, there are still 
no complaints or treatment for hearing loss in his left ear until 
at least when he first sought evaluation or treatment which was 
apparently in 1997.  To the extent that the Veteran asserts 
continuity, here, the evidence of continuity fails not solely 
because of the lack of medical documentation but because the 
assertion of continuity is not credible since his hearing when 
tested on separation examination, which was after the inservice 
acoustic trauma, was within normal limits.  

Overall, the absence of documented complaints or treatment for 
decades following military discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  Therefore, continuity has not been established, either 
through the competent medical evidence or through his statements. 

The private physician found in 2004 that the Veteran's current 
hearing loss in the left ear was related to inservice noise 
exposure.  

However, VA examiner in 2010 reached the opposite conclusion 
because the onset of hearing loss in the left ear was not shown 
until years after military service and years after inservice 
exposure to acoustic trauma.  That examiner specifically cited a 
medical source as standing for the principle that it was 
extremely unlikely that the onset of hearing loss would commence 
many years after exposure to acoustic trauma.  Accordingly, the 
opinion of the 2010 examiner is given greater probative value.  

The Board has also considered whether service connection for 
hearing loss in the left ear is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  Such is not the case 
here.  As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 percent 
or more within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
have not been satisfied.  

In sum, there is no support for a grant of service connection for 
bilateral hearing loss.  This being the case, the claim must be 
denied because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

When the case was remanded in August 2009 it was noted that the 
Veteran contended that he had an inservice right ankle fracture 
which was casted for several days and he forced to repeat an 
element of training due to his being on injured status.  The 
service treatment records were silent regarding any treatment for 
such injury but a December 1969 medical history questionnaire at 
service separation noted he had a history of a broken ankle with 
no information indicating when it occurred.  There was no 
induction medical history questionnaire form of record to 
indicate whether this was a pre-existing injury.  A statement 
from the Veteran's brother indicates that he visited the Veteran 
during training and that he saw the Veteran in a right ankle cast 
due to an injury.  The service representative contended that the 
service treatment records were not complete. 

The Veteran's service personnel records tended to corroborated 
his assertion that he had to repeat his training because they 
showed that he was placed in AIT for infantry training in June 
1968, and then again in August 1968, to a different unit of 
assignment.  The Board noted that the RO specifically sought to 
obtain such records of inpatient treatment in service for a right 
ankle fracture.  In doing so, a clinical search was requested for 
April 1968 to December 1969 but the response received was 
negative only to the extent that clinical searches were limited 
to a 1 year period.  

Because the request that was made covered more than 18 months, in 
the Board remand it was requested that a more limited search was 
needed of the time frame in which the Veteran reported the injury 
occurred (July or August 1968).  Thus, the RO was to request the 
Veteran to identify the approximate location of any in-service 
treatment that he had for his claimed right ankle condition and 
then seek such records from the National Personnel Records Center 
(NPRC) or other appropriate agency.  

Also, the Veteran was to be given an orthopedic examination to 
determine whether a current right ankle disorder was related to 
service and this was done in February 2010.  

In an August 2009 RO letter the Veteran was requested to provide 
the information as to the locations of any inservice treatment 
for a right ankle condition.  The RO again requested this 
information in another letter dated in January 2010.  However, 
the Veteran never responded to either letter.  

However, in the February 2010 VA examination the Veteran related 
a history of having sustained an inservice right ankle fracture 
when playing basketball at Ft. Ord and seeking treatment at the 
base clinic.  

However, thereafter, there was no RO attempt to seek any possible 
inservice clinical records pertaining to treatment of the Veteran 
at the base clinic at Ft. Ord in July or August 1968.  

Accordingly, an additional search for those records should be 
conducted and if records are located and are also relevant to the 
claim, the Veteran should be afforded another VA examination to 
determine whether a current right ankle disorder was related to 
service. 

Also, upon a further review of the record, the Board notes that a 
March 2004 clinical record from the Podiatry & Ankle Institute of 
the West indicates that the Veteran stated that he had had three 
(3) ankle fractures, with the first being during his military 
service.  As to this, the February 2010 VA examination noted that 
the Veteran reported having had a right ankle fracture in 1971 
(after service) which was casted at Olive View Medical Center.  

In light of this clinical history, the Veteran should be 
requested to provide as much detailed information as possible as 
to all postservice right ankle injuries, to include the dates and 
places of treatment or evaluation and whether such injuries 
occurred during his employment and, if so, whether he ever sought 
or received Workman Compensation benefits therefore.  


Accordingly, the claim for service connection for residuals of a 
right ankle fracture is REMANDED for the following action:

1.  The RO should request complete copies of 
treatment for a right ankle injury at the base clinic 
at Ft. Ord from July to August 1968 from the 
appropriate sources.  

If any requested records are unavailable, or the 
search for such records otherwise yields negative 
results, it should be so documented in the claims 
file, along with an explanation for the reason for 
the negative result. 

2.  The RO should contact the Veteran and he should 
be requested to provide as much detailed information 
as possible as to all postservice right ankle 
injuries, to include the dates and places of 
treatment or evaluation and whether such injuries 
occurred during his employment and, if so, whether he 
ever sought or received Workman Compensation benefits 
therefore. 

The records of any Workman's Compensation claim(s) 
for right ankle disability should be obtained.  

If sufficient information is not provided by the 
Veteran, request the Veteran to provide the mailing 
address of his employer in 1971, and at any other 
time that he had a purported right ankle fracture, 
and take the appropriate steps to contact the 
employer(s) to obtain as much information as possible 
regarding any work-related right ankle injury(ies).  

If necessary, take the appropriate steps to contact 
the appropriate state agency to obtain all records 
pertaining to any Workman's Compensation claim(s) 
filed by the Veteran for any right ankle injury(ies).  

The Veteran should be requested to execute and return 
the necessary authorization forms for obtaining 
relevant private clinical records, to include records 
in 1971 from Olive View Medical Center relative to 
treatment for a postservice right ankle fracture.  

3.  If additional service treatment records are 
locate and if they are relevant to the claim for 
service connection for residuals of a right ankle 
fracture, the Veteran should be afforded another VA 
orthopedic examination to determine the nature and 
etiology of any current right ankle disability that 
may now exist.  

The examiner must have access to and review the 
claims folders for the Veteran's pertinent medical 
history.  All necessary testing should be done and 
the examiner should review the results of any testing 
prior to completion of the examination report.  

The examiner is asked to express an opinion as to 
whether the Veteran now has current right ankle 
disability which is at least as likely as not related 
to the Veteran's period of service.  



In formulating the medical opinion, the 
examiner is asked to consider that the term 
"at least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided without 
resort to speculation, the examiner should so state 
and must provide the rationale therefor.   

The Veteran is hereby advised that failure to report 
for any scheduled VA examination without good cause 
shown may result in the denial of the original claim 
for service connection.

4.  After the above development has been completed, 
readjudicate the claim.  

If the benefit sought remains denied, furnish the 
Veteran, and representative, if any, a Supplemental 
Statement of the Case (SSOC) and return the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


